Motion, insofar as it seeks leave to appeal from so much of the order of the Appellate Division as affirmed the orders of Supreme Court, Queens County, dated May 17, 1979, July 16, 1980 and August 4, 1980, dismissed upon the ground that that part of the order sought to be appealed from does not finally determine the action within the meaning of the Constitution. Motion for leave to appeal otherwise denied. Cross motion to dismiss appeal taken as of right denied. An appeal as of right lies pursuant to CPLR 5601 (subd [d]), bringing up for review only the prior order of the Appellate Division of June 16, 1980 (CPLR 5501, subd [b]).
Judge Meyer taking no part.